UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Stone Toro Long Short Fund (Class A: STVHX) (Class C: STVFX) (Class I: STVLX) SEMI-ANNUAL REPORT October 31, 2014 Stone Toro Long Short Fund A series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Statements of Cash Flows 9 Financial Highlights 10 Notes to Financial Statements 13 Supplemental Information 20 Expense Example 22 This report and the financial statements contained herein are provided for the general information of the shareholders of the Stone Toro Long Short Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.stonetoro.com Stone Toro Long Short Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 110.5% COMMUNICATIONS – 6.6% AT&T, Inc. $ BT Group PLC - ADR1 John Wiley & Sons, Inc. - Class A3 CONSUMER DISCRETIONARY – 14.6% Coach, Inc. Gentex Corp.3 Las Vegas Sands Corp.3 Mattel, Inc.3 McDonald's Corp.3 Tupperware Brands Corp.3 Yum! Brands, Inc.3 CONSUMER STAPLES – 11.8% British American Tobacco PLC - ADR1,3 Coca-Cola Enterprises, Inc.3 Colgate-Palmolive Co.3 Kimberly-Clark Corp.3 Reynolds American, Inc.3 ENERGY – 6.1% Alliance Holdings GP LP ConocoPhillips Ensco PLC - Class A1 FINANCIALS – 11.0% AllianceBernstein Holding LP Marsh & McLennan Cos., Inc.3 Plum Creek Timber Co., Inc. - REIT Taubman Centers, Inc. - REIT Waddell & Reed Financial, Inc. - Class A3 HEALTH CARE – 13.9% Becton, Dickinson and Co. GlaxoSmithKline PLC - ADR1 Merck & Co., Inc. Novartis A.G. - ADR1 ResMed, Inc. St. Jude Medical, Inc.3 1 Stone Toro Long Short Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS – 9.1% Deere & Co. $ Emerson Electric Co. General Electric Co.3 Ritchie Bros Auctioneers, Inc.1 MATERIALS – 3.7% Freeport-McMoRan, Inc.3 Rio Tinto PLC - ADR1,3 TECHNOLOGY – 17.9% Analog Devices, Inc.3 Cisco Systems, Inc. Corning, Inc. Cypress Semiconductor Corp. Garmin Ltd.1 Marvell Technology Group Ltd.1 Microchip Technology, Inc. Symantec Corp.3 UTILITIES – 15.8% Aqua America, Inc. CenterPoint Energy, Inc. Edison International Questar Corp. SCANA Corp. South Jersey Industries, Inc. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $8,585,626) Principal Amount SHORT-TERM INVESTMENTS – 8.0% UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $616,133) TOTAL INVESTMENTS –118.5% (Cost $9,201,759) 2 Stone Toro Long Short Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 (Unaudited) Value Liabilities in Excess of other assets – (18.5)% ) TOTAL NET ASSETS –100.0% $ Number of Shares Value SECURITIES SOLD SHORT – (84.2)% COMMON STOCKS – (84.2)% COMMUNICATIONS – (4.0)% ) Alliance Data Systems Corp.* $ ) ) Google, Inc. - Class C* ) ) CONSUMER DISCRETIONARY – (17.5)% ) Advance Auto Parts, Inc. ) ) Carter's, Inc. ) ) Ecolab, Inc. ) ) Hanesbrands, Inc. ) ) Mohawk Industries, Inc.* ) ) NVR, Inc.* ) ) Tractor Supply Co. ) ) Whirlpool Corp. ) ) CONSUMER STAPLES – (8.7)% ) Bunge Ltd.1 ) ) Casey's General Stores, Inc. ) ) Energizer Holdings, Inc. ) ) Hain Celestial Group, Inc.* ) ) ENERGY – (4.7)% ) Hess Corp. ) ) SM Energy Co. ) ) Whiting Petroleum Corp.* ) ) FINANCIALS – (4.5)% ) Credit Acceptance Corp.* ) ) Intercontinental Exchange, Inc. ) ) HEALTH CARE – (22.3)% ) Alnylam Pharmaceuticals, Inc.* ) ) Community Health Systems, Inc.* ) ) Edwards Lifesciences Corp.* ) ) Humana, Inc. ) ) Medivation, Inc.* ) 3 Stone Toro Long Short Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) HEALTH CARE (Continued) ) Mettler-Toledo International, Inc.* $ ) ) Thermo Fisher Scientific, Inc. ) ) Universal Health Services, Inc. - Class B ) ) Vertex Pharmaceuticals, Inc.* ) ) Zimmer Holdings, Inc. ) ) INDUSTRIALS – (12.7)% ) FedEx Corp. ) ) Kansas City Southern ) ) Old Dominion Freight Line, Inc.* ) ) United Rentals, Inc.* ) ) W.W. Grainger, Inc. ) ) Watsco, Inc. ) ) MATERIALS – (3.4)% ) Eagle Materials, Inc. ) ) Royal Gold, Inc. ) ) TECHNOLOGY – (6.4)% ) FactSet Research Systems, Inc. ) ) International Business Machines Corp. ) ) Verint Systems, Inc.* ) ) TOTAL COMMON STOCKS (Proceeds $6,413,478) ) TOTAL SECURITIES SOLD SHORT (Proceeds $6,413,478) $ ) ADR – American Depositary Receipt LP – Limited Partnership MLP – Master Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. 3 All or a portion of this security is segregated as collateral for securities sold short. See accompanying Notes to Financial Statements. 4 Stone Toro Long Short Fund SUMMARY OF INVESTMENTS As of October 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Technology 17.9% Utilities 15.8% Consumer Discretionary 14.6% Health Care 13.9% Consumer Staples 11.8% Financials 11.0% Industrials 9.1% Communications 6.6% Energy 6.1% Materials 3.7% Total Common Stocks 110.5% Short-Term Investments 8.0% Total Investments 118.5% Liabilities in Excess of other assets (18.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Stone Toro Long Short Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2014 (Unaudited) Assets: Investments, at value (cost $9,201,759) $ Cash deposited with brokers for securities sold short Receivables: Investment securities sold Fund shares sold Due from Advisor Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Securities sold short, at value (proceeds $6,413,477) Payables: Investment securities purchased Shareholder Servicing fees (Note 7) Distribution fees - Class A & Class C (Note 8) 84 Dividends on securities sold short Fund accounting fees Administration fees Auditing fees Transfer agent fees and expenses Chief Compliance Officer fees Custody fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and securities sold short ) Net unrealized depreciation on: Investments ) Securities sold short ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price1 Maximum sales charge (5.75% of offering price)2 Maximum offering price to public $ Class C Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price3 $ Class I Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 18 months of the date of the purchase. 2 On sales of $25,000 or more, the sales charge will be reduced and no initial sales charge is applied to purchases of $1 million or more. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 6 Stone Toro Long Short Fund STATEMENT OF OPERATIONS For the Period May 16, 2014* through October 31, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $304) $ Interest 25 Total investment income Expenses: Advisory fees Registration fees Fund accounting fees Administration fees Transfer agent fees and expenses Legal fees Offering costs Dividends on securities sold short Interest expense Auditing fees Shareholder Servicing fees (Note 7) Custody fees Chief Compliance Officer fees Miscellaneous Trustees' fees and expenses Shareholder reporting fees Insurance fees Distribution fees (Note 8) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized gain (loss) on: Investments Securities sold short ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments ) Securities sold short ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized loss on investments and securities sold short ) Net Decrease in Net Assets from Operations $ ) * Commencement of Operations See accompanying Notes to Financial Statements. 7 Stone Toro Long Short Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period May 16, 2014* through October 31, 2014 (Unaudited) Increase in Net Assets from: Operations: Net investment income $ Net realized loss on investments and securities sold short ) Net change in unrealized appreciation/depreciation on investments and securities sold short ) Net decrease in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class C Class I Cost of shares redeemed: Class I1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A Class C Class I Shares redeemed: Class I ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $472. See accompanying Notes to Financial Statements. 8 Stone Toro Long Short Fund STATEMENT OF CASH FLOWS For the Period May 16, 2014* through October 31, 2014 (Unaudited) Increase in Cash: Cash flows provided by (used for) operating activities: Net decrease in net assets resulting from operations ) Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Purchase of short-term investment, net ) Increase in deposits with brokers for securities sold short ) Increase in receivables for investment securities sold ) Increase in dividends and interest receivables ) Increase in other assets ) Increase in payables for securities purchased Increase in dividends on securities sold short payable Increase in accrued expenses Net realized loss on investments Net change in unrealized appreciation/depreciation on securities Net cash used for operating activities ) Cash flows provided by (used for) financing activities: Proceeds from sale of shares Redemption of shares, net of redemption fees ) Net cash provided by financing activities Net Increase in Cash - Cash: Beginning balance - Ending balance - See accompanying Notes to Financial Statements. 9 Stone Toro Long Short Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Period June 30, 2014* through October 31, 2014 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized loss on investments ) Total from investment operations ) Net asset value, end of period $ Total return 2 )%
